Exhibit 10.1
 
FORM OF SUBSCRIPTION AGREEMENT


This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with its investment in MARATHON PATENT GROUP, INC., a Nevada
corporation, together with its subsidiaries (the “Company”). The Company is
conducting a private placement (the “Offering”) of units (“Units”), with each
Unit consisting of one share of the Company’s convertible series A preferred
stock, as more fully described below and a warrant to purchase 0.25 shares of
the Company’s common stock, as more fully described below, at a purchase price
of Six Dollars and Fifty Cents ($6.50) per Unit (the “Purchase Price”). Laidlaw
& Company (UK) Ltd. a United Kingdom corporation (“Placement Agent”) will act as
the Company’s lead placement agent with respect to the Offering.


Each Unit will consist of:


(i) one share (the “Shares”) of the Company’s 8% Series A Preferred Stock, par
value $0.0001 per share (the “Series A Preferred”). The form of Certificate of
Designation that sets forth the rights, preferences and limitations of the
Preferred Shares is attached hereto as Exhibit A.; and


(ii) a two year warrant to purchase an amount of the Company’s common stock,
$0.0001 par value per share (the “Common Stock”) in an amount equal to twenty
five percent (25%) of the number of Shares purchased in the Offering (the
“Warrant Shares”) at a per share exercise price of $7.50 (the “Exercise Price”),
substantially in the form attached hereto as Exhibit B (the “Warrants”).


For purposes of this Agreement, the term “Securities” shall refer to the Units,
the Shares, the Common Stock into which the Shares are convertible, the
Warrants, and the Warrant Shares.


IMPORTANT INVESTOR NOTICES


NO OFFERING LITERATURE OR ADVERTISEMENT IN ANY FORM MAY BE RELIED UPON IN THE
OFFERING OF THESE SECURITIES EXCEPT FOR THIS AGREEMENT AND ANY SUPPLEMENTS
HERETO, AND NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY REPRESENTATIONS EXCEPT
THOSE CONTAINED HEREIN.


THIS AGREEMENT IS CONFIDENTIAL AND THE CONTENTS HEREOF MAY NOT BE REPRODUCED,
DISTRIBUTED OR DIVULGED BY OR TO ANY PERSONS OTHER THAN THE RECIPIENT OR ITS
REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY. EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT, ACKNOWLEDGES
AND AGREES TO THE FOREGOING RESTRICTIONS.


THIS AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO CONTAIN ALL OF THE
INFORMATION THAT YOU MAY DESIRE IN EVALUATING THE COMPANY, OR AN INVESTMENT IN
THE OFFERING. THIS SUBSCRIPTION AGREEMENT DOES NOT CONTAIN ALL OF THE
INFORMATION THAT WOULD NORMALLY APPEAR IN A PROSPECTUS FOR AN OFFERING
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. YOU MUST CONDUCT AND
RELY ON YOUR OWN EVALUATION OF THE COMPANY AND THE TERMS OF THE OFFERING,
INCLUDING THE MERITS AND RISKS INVOLVED, IN DECIDING WHETHER TO INVEST IN THE
OFFERING.


THIS AGREEMENT CONTAINS A SUMMARY OF CERTAIN PROVISIONS OF VARIOUS DOCUMENTS
RELATING TO THE OPERATIONS OF THE COMPANY. THESE SUMMARIES DO NOT PURPORT TO BE
COMPLETE AND ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE TEXTS OF THE
ORIGINAL DOCUMENTS.




 
 

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT DOES NOT CONSTITUTE AN OFFER OR SOLICITATION OF AN OFFER TO ANY
PERSON OR IN ANY JURISDICTION WHERE SUCH OFFER OR SOLICITATION IS UNLAWFUL OR
NOT AUTHORIZED. EACH PERSON WHO ACCEPTS DELIVERY OF THIS SUBSCRIPTION AGREEMENT
AGREES TO RETURN IT AND ALL RELATED DOCUMENTS IF SUCH PERSON DOES NOT PURCHASE
ANY OF THE SECURITIES DESCRIBED HEREIN.


NEITHER THE DELIVERY OF THIS AGREEMENT AT ANY TIME NOR ANY SALE OF SECURITIES
HEREUNDER SHALL IMPLY THAT INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY
TIME SUBSEQUENT TO ITS DATE. THE COMPANY WILL EXTEND TO EACH PROSPECTIVE
INVESTOR (AND TO ITS REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, IF ANY) THE
OPPORTUNITY, PRIOR TO ITS PURCHASE OF UNITS, TO ASK QUESTIONS OF AND RECEIVE
ANSWERS FROM THE COMPANY CONCERNING THE OFFERING AND TO OBTAIN ADDITIONAL
INFORMATION, TO THE EXTENT THE COMPANY POSSESSES THE SAME OR CAN ACQUIRE IT
WITHOUT UNREASONABLE EFFORT OR EXPENSE, IN ORDER TO VERIFY THE ACCURACY OF THE
INFORMATION SET FORTH HEREIN. ALL SUCH ADDITIONAL INFORMATION SHALL ONLY BE
PROVIDED IN WRITING AND IDENTIFIED AS SUCH BY THE COMPANY THROUGH ITS DULY
AUTHORIZED OFFICERS AND/OR DIRECTORS ALONE; NO ORAL INFORMATION OR INFORMATION
PROVIDED BY ANY BROKER OR THIRD PARTY MAY BE RELIED UPON.


NO REPRESENTATIONS, WARRANTIES OR ASSURANCES OF ANY KIND ARE MADE OR SHOULD BE
INFERRED WITH RESPECT TO THE ECONOMIC RETURN, IF ANY, THAT MAY ACCRUE TO AN
INVESTOR IN THE COMPANY.


THIS AGREEMENT CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S
PERFORMANCE, STRATEGY, PLANS, OBJECTIVES, EXPECTATIONS, BELIEFS AND INTENTIONS.
THE OUTCOME OF THE EVENTS DESCRIBED IN THESE FORWARD-LOOKING STATEMENTS IS
SUBJECT TO SUBSTANTIAL RISKS, AND ACTUAL RESULTS COULD DIFFER MATERIALLY. THE
SECTIONS ENTITLED “EXECUTIVE SUMMARY,” “RISK FACTORS,” AND “DESCRIPTION OF
BUSINESS,” IN ANY SEC FILING OR REPORT, AS WELL AS THIS AGREEMENT GENERALLY,
CONTAINS DISCUSSIONS OF SOME OF THE FACTORS THAT COULD CONTRIBUTE TO THESE
DIFFERENCES.


THIS SUBSCRIPTION AGREEMENT AND THE SEC FILINGS AND REPORTS INCLUDE DATA
OBTAINED FROM INDUSTRY PUBLICATIONS AND REPORTS, WHICH THE COMPANY BELIEVES TO
BE RELIABLE SOURCES; HOWEVER, NEITHER THE ACCURACY NOR COMPLETENESS OF THIS DATA
IS GUARANTEED. WE HAVE NEITHER INDEPENDENTLY VERIFIED THIS DATA NOR SOUGHT THE
CONSENT OF SUCH SOURCES TO REFER TO THEIR REPORTS IN THIS SUBSCRIPTION
AGREEMENT.


THE OFFERING PRICE OF THE UNITS HAS BEEN DETERMINED ARBITRARILY. THE PRICE OF
THE UNITS, THE SERIES A PREFERRED STOCK AND WARRANTS DOES NOT NECESSARILY BEAR
ANY RELATIONSHIP TO THE ASSETS, EARNINGS OR BOOK VALUE OF THE COMPANY, OR TO
POTENTIAL ASSETS, EARNINGS, OR BOOK VALUE OF THE COMPANY. THERE IS NO TRADING
MARKET IN THE COMPANY’S SERIES A PREFERRED STOCK OR WARRANTS AND THE COMPANY
DOES NOT ANTICIPATE THAT ONE WILL DEVELOP. ADDITIONALLY, THERE IS NO ACTIVE
TRADING MARKET FOR THE COMPANY’S COMMON STOCK AND THERE CAN BE NO ASSURANCE THAT
AN ACTIVE TRADING MARKET WILL DEVELOP OR BE MAINTAINED. REGISTRATION OF THE
COMMON STOCK UNDERLYING THE UNITS SOLD IN THIS OFFERING MAY BE DELAYED IN
CERTAIN CIRCUMSTANCES. THE PRICE OF SHARES QUOTED ON THE OTCQB OR ON ANY
EXCHANGE MAY BE IMPACTED BY A LACK OF LIQUIDITY OR AVAILABILITY OF SHARES FOR
PUBLIC SALE AND ALSO WILL NOT NECESSARILY BEAR ANY RELATIONSHIP TO THE ASSETS,
EARNINGS, BOOK VALUE OR POTENTIAL PROSPECTS OF THE COMPANY OR APPLICABLE QUOTED
OR TRADING PRICES THAT MAY EXIST FOLLOWING REGISTRATION OR THE LAPSE OF
RESTRICTIONS ON THE SECURITIES SOLD PURSUANT TO THE OFFERING OR OTHER
RESTRICTIONS. SUCH PRICES SHOULD NOT BE CONSIDERED ACCURATE INDICATORS OF FUTURE
QUOTED OR TRADING PRICES THAT MAY SUBSEQUENTLY EXIST FOLLOWING.


THE COMPANY RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO REJECT ANY
SUBSCRIPTION IN WHOLE OR IN PART FOR ANY REASON OR FOR NO REASON. THE COMPANY IS
NOT OBLIGATED TO NOTIFY RECIPIENTS OF THIS SUBSCRIPTION AGREEMENT WHETHER ALL OF
THE UNITS OFFERED HEREBY HAVE BEEN SOLD.


SUBSCRIBERS MAY BE DEEMED TO BE IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION
WITHIN THE MEANING OF THE UNITED STATES SECURITIES LAWS AND REGULATIONS
REGARDING PUBLIC COMPANIES. THIS AGREEMENT CONTAINS CONFIDENTIAL INFORMATION
CONCERNING THE COMPANY, AND HAS BEEN PREPARED SOLELY FOR USE IN CONNECTION WITH
THE OFFERING DESCRIBED HEREIN. ANY USE OF THIS INFORMATION FOR ANY PURPOSE OTHER
THAN IN CONNECTION WITH THE CONSIDERATION OF AN INVESTMENT IN THE SECURITIES OF
THE COMPANY THROUGH THE OFFERING DESCRIBED HEREIN MAY SUBJECT THE USER TO CIVIL
AND/OR CRIMINAL LIABILITY. THE RECIPIENT, BY ACCEPTING THIS SUBSCRIPTION
AGREEMENT, AGREES NOT TO: (I) DISTRIBUTE OR REPRODUCE THIS SUBSCRIPTION
AGREEMENT, IN WHOLE OR IN PART, AT ANY TIME, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY; (II) TO KEEP CONFIDENTIAL THE EXISTENCE OF THIS DOCUMENT AND THE
INFORMATION CONTAINED HEREIN OR MADE AVAILABLE IN CONNECTION WITH ANY FURTHER
INVESTIGATION OF THE COMPANY; AND (III) REFRAIN FROM TRADING IN THE
PUBLICLY-TRADED SECURITIES OF THE COMPANY OR ANY OTHER RELEVANT COMPANY FOR SO
LONG AS SUCH RECIPIENT IS IN POSSESSION OF THE MATERIAL NON-PUBLIC INFORMATION
CONTAINED HEREIN. SUBSCRIBERS ARE ADVISED THAT THEY SHOULD SEEK THEIR OWN LEGAL
COUNSEL PRIOR TO EFFECTUATING ANY TRANSACTIONS IN THE PUBLICLY TRADED COMPANY’S
SECURITIES.


FOR RESIDENTS OF ALL STATES


THIS OFFERING IS BEING MADE SOLELY TO “ACCREDITED INVESTORS,” AS SUCH TERM IS
DEFINED IN RULE 501 OF REGULATION D UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR THE SECURITIES LAWS OF ANY STATE AND WILL BE OFFERED AND SOLD
IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION AFFORDED BY SECTION 4(2)
THEREUNDER AND REGULATION D (RULE 506) OF THE SECURITIES ACT AND CORRESPONDING
PROVISIONS OF STATE SECURITIES LAWS.


THE SECURITIES OFFERED HEREBY ARE SUBJECT TO RESTRICTION ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.




 
 

--------------------------------------------------------------------------------

 


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION (“SEC”), ANY STATE SECURITIES COMMISSION OR
ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS
SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.


PROSPECTIVE INVESTORS SHOULD NOT CONSTRUE THE CONTENTS OF THIS AGREEMENT AS
INVESTMENT, LEGAL, BUSINESS, OR TAX ADVICE. EACH INVESTOR SHOULD CONTACT HIS,
HER OR ITS OWN ADVISORS REGARDING THE APPROPRIATENESS OF THIS INVESTMENT AND THE
TAX CONSEQUENCES THEREOF, WHICH MAY DIFFER DEPENDING ON AN INVESTOR’S PARTICULAR
FINANCIAL SITUATION. IN NO EVENT SHOULD THIS AGREEMENT BE DEEMED OR CONSIDERED
TO BE TAX ADVICE PROVIDED BY THE COMPANY.


FOR FLORIDA RESIDENTS ONLY


THE UNITS REFERRED TO HEREIN WILL BE SOLD TO, AND ACQUIRED BY, THE HOLDER IN A
TRANSACTION EXEMPT UNDER § 517.061 OF THE FLORIDA SECURITIES ACT. THE UNITS HAVE
NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA. IN ADDITION, ALL
FLORIDA RESIDENTS SHALL HAVE THE PRIVILEGE OF VOIDING THE PURCHASE WITHIN THREE
(3) DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH SUBSRIBER TO
THE COMPANY, AN AGENT OF THE COMPANY, OR AN ESCROW AGENT OR WITHIN THREE DAYS
AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH SUBSCRIBER,
WHICHEVER OCCURS LATER.


NASAA UNIFORM LEGEND


IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


NOTICE TO FOREIGN INVESTORS


IF YOU LIVE OUTSIDE THE UNITED STATES, IT IS YOUR RESPONSIBILITY TO FULLY
OBSERVE THE LAWS OF ANY RELEVANT TERRITORY OR JURISDICTION OUTSIDE THE UNITED
STATES IN CONNECTION WITH ANY PURCHASE, INCLUDING OBTAINING REQUIRED
GOVERNMENTAL OR OTHER CONSENTS OR OBSERVING ANY OTHER REQUIRED LEGAL OR OTHER
FORMALITIES.
 
 
 

--------------------------------------------------------------------------------

 
 
1. SUBSCRIPTION AND PURCHASE PRICE


(a) Subscription. Subject to the conditions set forth in Section 2 hereof, the
Subscriber hereby subscribes for and agrees to purchase the number of Units
indicated on page 14 hereof on the terms and conditions described herein.


(b) Purchase of Units. The Subscriber understands and acknowledges that the
purchase price to be remitted to the Company in exchange for the Units shall be
set at $6.50 per Unit, for an aggregate purchase price as set forth on page 14
hereof (the “Aggregate Purchase Price”). The Subscriber’s delivery of this
Agreement to the Company shall be accompanied by payment for the Units
subscribed for hereunder, payable in United States Dollars, by either (i) the
cancellation of the Company’s indebtedness by the Subscriber (together with
accrued and unpaid interest thereon through the applicable Closing Date, if
any), or (ii) by wire transfer of immediately available funds delivered
contemporaneously with the Subscriber’s delivery of this Agreement to the
Company in accordance with the wire instructions provided on Exhibit C and
pursuant to and in accordance with the Escrow Agreement, attached hereto as
Exhibit D (the “Escrow Agreement”). The Subscriber understands and agrees that,
subject to Section 2 and applicable laws, by executing this Agreement, it is
entering into a binding agreement.


(c) Principal Amount. In accordance with Section 3(c) of this Agreement, the
Company reserves the right to cancel the Offering if the aggregate gross amount
received from Subscribers does not equal or exceed $5,000,000. The Company does
not currently anticipate that the aggregate proceeds of the Offering will exceed
$8,000,000 but the Company may increase or decrease the size of the Offering in
its sole discretion.


2. ACCEPTANCE, OFFERING TERM AND CLOSING PROCEDURES


(a) Acceptance or Rejection. Subject to full, faithful and punctual performance
and discharge by the Company of all of its duties, obligations and
responsibilities as set forth in this Agreement, the Warrant, the Registration
Rights Agreement and any other agreement entered into between the Subscriber and
the Company relating to this subscription (collectively, the "Transaction
Documents"), the Subscriber shall be legally bound to purchase the Units
pursuant to the terms and conditions set forth in this Agreement. For the
avoidance of doubt, upon the occurrence of the failure by the Company to fully,
faithfully and punctually perform and discharge any of its duties, obligations
and responsibilities as set forth in any of the Transaction Documents, which
shall have been performed or otherwise discharged prior to the Closing, the
Subscriber may, on or prior to the Closing (as defined below), at its sole and
absolute discretion, elect not to purchase the Units and provide instructions to
the escrow agent under the Escrow Agreement to receive the full and immediate
refund of the Aggregate Purchase Price. The Subscriber understands and agrees
that the Company reserves the right to reject this subscription for Units in
whole or part in any order at any time prior to the Closing for any reason,
notwithstanding the Subscriber’s prior receipt of notice of acceptance of the
Subscriber’s subscription. In the event the Closing does not take place because
of (i) the rejection of subscription for Units by the Company; or (ii) the
election not to purchase the Units by the Subscriber as provided for herein; or
(iii) failure to effectuate an initial closing on or prior to May 1, 2014
(unless extended not more than 30 Business Days, as that term is defined below,
beyond May 1, 2014 in the sole discretion of the board of directors of the
Company) for any reason or no reason, this Agreement and any other Transaction
Documents shall thereafter be terminated and have no force or effect, and the
parties shall take all steps, including the execution of instructions to the
escrow agent, to ensure that the Aggregate Purchase Price held in accordance
with the Escrow Agreement shall promptly be returned or caused to be returned to
the Subscriber without interest thereon or deduction therefrom.


 
 

--------------------------------------------------------------------------------

 
 
    (b) Closing. The Company expects the closing of the purchase and sale of the
Units hereunder (the “Closing”) to begin to take place on or around April 25,
2014, subject to the terms of Section 2(a), above. The Closing shall take place
at the offices of Sichenzia Ross Friedman Ference, LLP, 61 Broadway, 32nd Floor,
New York, NY 10006 or such other place as determined by the Company and may take
place in one of more closings. Closings shall take place on a Business Day
promptly following the satisfaction of the conditions set forth in Section 7,
below, as determined by the Company (the “Closing Date”). “Business Day” shall
mean from the hours of 9:00 a.m. (Eastern Time) through 5:00 p.m. (Eastern Time)
of a day other than a Saturday, Sunday or other day on which commercial banks in
New York, New York are authorized or required to be closed. The Units purchased
by the Subscriber will be delivered by the Company promptly following the Final
Closing Date (as defined below) of the Offering. The initial closing of the
Offering shall be referred to as the “Initial Closing” and such date of the
Initial Closing shall be referred to as the “Initial Closing Date”. The last
Closing of the Offering shall be referred to as the “Final Closing” and such
date of the Final Closing, shall be referred to as the “Final Closing Date”.


    (c) Following Acceptance or Rejection. The Subscriber acknowledges and
agrees that this Agreement and any other documents delivered in connection
herewith will be held by the Company. In the event that this Agreement is not
accepted by the Company for whatever reason, which the Company expressly
reserves the right to do, this Agreement, the Aggregate Purchase Price received
(without interest thereon) and any other documents delivered in connection
herewith will be returned to the Subscriber at the address of the Subscriber as
set forth in this Agreement. If this Agreement is accepted by the Company, the
Company is entitled to treat the Aggregate Purchase Price received as an
interest free loan to the Company until: (i) the applicable Closing Date, (ii)
such time as the Company ultimately rejects the Subscription pursuant to Section
2(a), or (ii) such time as the Offering is terminated pursuant to Section 2(a).


3. THE SUBSCRIBER’S REPRESENTATIONS, WARRANTIES AND COVENANTS


The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company and Placement Agent, as follows:


(a) The Subscriber has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
Subscriber, except as may be limited by bankruptcy, reoganization, insolvency,
moratorium and similar laws of general application relating to or affecting the
enforcement of rights of creditors, and except as enforceability of the
obligations hereunder are subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law).


(b) The Subscriber acknowledges its understanding that the Offering and sale of
the Securities is intended to be exempt from registration under the Securities
Act of 1933, as amended (the “Securities Act”), by virtue of Section 4(2) of the
Securities Act and the provisions of Regulation D promulgated thereunder
(“Regulation D”). In furtherance thereof, the Subscriber represents and warrants
to the Company and its affiliates as follows:


(i) The Subscriber realizes that the basis for the exemption from registration
may not be available if, notwithstanding the Subscriber’s representations
contained herein, the Subscriber is merely acquiring the Securities for a fixed
or determinable period in the future, or for a market rise, or for sale if the
market does not rise. The Subscriber does not have any such intention.


(ii) The Subscriber realizes that the basis for exemption would not be available
if the Offering is part of a plan or scheme to evade registration provisions of
the Securities Act or any applicable state or federal securities laws.


(iii) The Subscriber is acquiring the Securities solely for the Subscriber’s own
beneficial account, for investment purposes, and not with a view towards, or
resale in connection with, any distribution of the Securities.




 
 

--------------------------------------------------------------------------------

 


 
       (iv) The Subscriber has the financial ability to bear the economic risk
of the Subscriber’s investment, has adequate means for providing for its current
needs and contingencies, and has no need for liquidity with respect to an
investment in the Company.


(v) The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the
Securities. If other than an individual, the Subscriber also represents it has
not been organized solely for the purpose of acquiring the Securities.


(vi) The Subscriber (together with its Advisors, if any) has received all
documents requested by the Subscriber, if any, has carefully reviewed them and
understands the information contained therein, prior to the execution of this
Agreement.


(vii) The Subscriber meets the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
and as set forth on the Accredited Investor Certificate contained herein.


(c) The Subscriber is not relying on the Company or any of its employees,
agents, sub-agents or advisors with respect to the legal, tax, economic and
related considerations involved in this investment. The Subscriber has relied on
the advice of, or has consulted with, only its Advisors. Each Advisor, if any,
has disclosed to the Subscriber in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate or sub-agent thereof.


(d) The Subscriber has carefully considered the potential risks relating to the
Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involves a high degree of risk of
loss of the Subscriber’s entire investment. Among other things, the Subscriber
has carefully considered each of the risks described under the heading “Risk
Factors” in the Company’s SEC Filings, which risk factors are incorporated
herein by reference, and any additional disclosures in the nature of Risk
Factors described herein.


(e) The Subscriber will not sell or otherwise transfer any Securities without
registration under the Securities Act or an exemption therefrom, and fully
understands and agrees that the Subscriber must bear the economic risk of its
purchase because, among other reasons, the Securities have not been registered
under the Securities Act or under the securities laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available. In particular, the Subscriber is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
Subscriber understands that any sales or transfers of the Securities are further
restricted by state securities laws and the provisions of this Agreement.


(f) No oral or written representations or warranties have been made, or
information furnished, to the Subscriber or its Advisors, if any, by the Company
or any of its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Units, the Subscriber
is not relying upon any representations other than those contained herein.


(g) The Subscriber’s overall commitment to investments that are not readily
marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.


(h) The Subscriber understands and agrees that the certificates for the
Securities shall bear substantially the following legend until (i) such
Securities shall have been registered under the Securities Act and effectively
disposed of in accordance with a registration statement that has been declared
effective or (ii) in the opinion of counsel acceptable to the Subscriber, such
Securities may be sold without registration under the Securities Act, as well as
any applicable “blue sky” or state securities laws:




 
 

--------------------------------------------------------------------------------

 


 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED.


(i) The Subscriber acknowledges that neither the SEC nor any state securities
commission has approved the Securities or passed upon or endorsed the merits of
the Offering. There is no government or other insurance covering any of the
Securities.


(j) The Subscriber and its Advisors, if any, have had a reasonable opportunity
to ask questions of and receive answers from a person or persons acting on
behalf of the Company concerning the Offering and the business, financial
condition, results of operations and prospects of the Company, and all such
questions have been answered to the full satisfaction of the Subscriber and its
Advisors, if any.


(k) (i) In making the decision to invest in the Securities the Subscriber has
relied solely upon the information provided by the Company in the Transaction
Documents. To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Securities hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Securities other than the
Transaction Documents.


(ii) The Subscriber represents and warrants that: (i) the Subscriber was
contacted regarding the sale of the Securities by the Company (or Laidlaw &
Company as an authorized agent of the Company) with whom the Subscriber had a
prior substantial pre-existing relationship and (ii) no Securities were offered
or sold to it by means of any form of general solicitation or general
advertising, and in connection therewith, the Subscriber did not (A) receive or
review any advertisement, article, notice or other communication published in a
newspaper or magazine or similar media or broadcast over television or radio,
whether closed circuit, or generally available; or (B) attend any seminar
meeting or industry investor conference whose attendees were invited by any
general solicitation or general advertising; or (C) observe any website or
filing of the Company with the SEC in which any offering of securities by the
Company was described and as a result learned of any offering of securities by
the Company.


(l) The Subscriber has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.


(m) The Subscriber is not relying on the Company or any of its employees,
agents, or advisors with respect to the legal, tax, economic and related
considerations of an investment in the Units, and the Subscriber has relied on
the advice of, or has consulted with, only its own Advisors.


(n) The Subscriber acknowledges that any estimates or forward-looking statements
or projections furnished by the Company to the Subscriber were prepared by the
management of the Company in good faith, but that the attainment of any such
projections, estimates or forward-looking statements cannot be guaranteed by the
Company or its management and should not be relied upon.


(o) No oral or written representations have been made, or oral or written
information furnished, to the Subscriber or its Advisors, if any, in connection
with the Offering that are in any way inconsistent with the information
contained herein.




 
 

--------------------------------------------------------------------------------

 
 


        (p) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.


(q) This Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any subscription for any reason.


(r) The Subscriber will indemnify and hold harmless the Company, Placement Agent
and, where applicable, its directors, officers, employees, agents, advisors,
affiliates and shareholders, and each other person, if any, who controls any of
the foregoing from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) (a “Loss”) arising out of or based upon any
representation or warranty of the Subscriber contained herein or in any document
furnished by the Subscriber to the Company in connection herewith being untrue
in any material respect or any breach or failure by the Subscriber to comply
with any covenant or agreement made by the Subscriber herein or therein;
provided, however, that the Subscriber shall not be liable for any Loss that in
the aggregate exceeds the Subscriber’s Aggregate Purchase Price tendered
hereunder.


(s) The Subscriber is, and on each date on which the Subscriber continues to own
restricted Securities from the Offering will be, an “Accredited Investor” as
defined in Rule 501(a) under the Securities Act. In general, an “Accredited
Investor” is deemed to be an institution with assets in excess of $5,000,000 or
individuals with a net worth in excess of $1,000,000 (excluding such person’s
residence) or annual income exceeding $200,000 or $300,000 jointly with his or
her spouse.


(t) The Subscriber, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the Offering, and has so
evaluated the merits and risks of such investment. The Subscriber has not
authorized any person or entity to act as its Purchaser Representative (as that
term is defined in Regulation D of the General Rules and Regulations under the
Securities Act) in connection with the Offering. The Subscriber is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment.


(u) The Subscriber has reviewed, or had an opportunity to review, all of the SEC
Filings (as defined below), and all “Risk Factors” and “Forward Looking
Statements” disclaimers contained therein. In addition, the Subscriber has
reviewed and acknowledges it has such knowledge, sophistication, and experience
in securities matters.


(v) Within five (5) days after receipt of a request from the Company or the
Placement Agent, the Subscriber will provide such information and deliver such
documents as may reasonably be necessary to comply with any and all laws and
ordinances to which the Company or the Placement Agent is subject.


(w) The Subscriber has significant prior investment experience, including
investment in non-registered, high risk securities. The Subscriber is
knowledgeable about investment considerations in development-stage companies.
The Subscriber has a sufficient net worth to sustain a loss of its entire
investment in the Company in the event that such a loss should occur. The
Subscriber’s overall commitment to investments which are not readily marketable
is not excessive in view of the Subscriber’s net worth and financial
circumstances and the purchase of the Units will not cause such commitment to
become excessive. The investment is a suitable one for the Subscriber.


(x) The Subscriber has substantive relationship with the Placement Agent or
subagent through which the Subscriber is subscribing for Units predates the
Placement Agent’s or such subagent’s contact with the Subscriber regarding an
investment in the Units.


 
 

--------------------------------------------------------------------------------

 
 


(y) The Subscriber should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations. The Subscriber represents that the amounts invested by it in
the Company in the Offering were not and are not directly or indirectly derived
from activities that contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations. Federal
regulations and Executive Orders administered by OFAC prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals. The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at <http://www.treas.gov/ofac>. In addition, the programs
administered by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists.


(z) To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2)
any person controlling or controlled by the Subscriber; (3) if the Subscriber is
a privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Subscriber agrees to promptly notify
the Company and the Placement Agent should the Subscriber become aware of any
change in the information set forth in these representations. The Subscriber
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of the Subscriber, either by prohibiting additional
subscriptions from the Subscriber, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Subscriber’s identity to OFAC. The Subscriber further
acknowledges that the Company may, by written notice to the Subscriber, suspend
any of Subscriber’s rights if the Company reasonably deems it necessary to do so
to comply with anti-money laundering regulations applicable to the Company and
the Placement Agent or any of the Company’s other service providers. These
individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.


(aa) To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2)
any person controlling or controlled by the Subscriber; (3) if the Purchaser is
a privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a senior foreign political
figure2, or any immediate family member3 or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below.


(bb) If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.


1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.


2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.


3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.


4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.




 
 

--------------------------------------------------------------------------------

 


 
4. THE COMPANY’S REPRESENTATIONS, WARRANTIES AND COVENANTS


The Company and its subsidiaries (collectively, any reference to the Company
contained herein shall also be a deemed to include the Company’s subsidiaries)
hereby acknowledges, agrees with and represents, warrants and covenants to the
Subscriber, as follows:


(a) Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization. The Company is duly qualified to do business, and
is in good standing in each jurisdiction in which (a) the ownership or lease of
real or personal property for use in the operation of the Company's business or
(b) the nature of the business conducted by the Company and no action, claim,
suit, investigation or proceeding (including, without limitation, an informal
investigation or partial proceeding, such as a deposition) (“Proceeding”), has
been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
The Company has all requisite power, right and authority to own, operate and
lease its properties and assets, to carry on its business as now conducted, to
execute, deliver and perform its obligations under this Agreement and the other
Transaction Documents to which it is a party, and to carry out the transactions
contemplated hereby and thereby. All actions on the part of the Company and its
officers and directors necessary for the authorization, execution, delivery and
performance of this Agreement and the other Transaction Documents, the
consummation of the transactions contemplated hereby and thereby, and the
performance of all of the Company's obligations under this Agreement and the
other Transaction Documents have been taken or will be taken prior to the
Closing. This Agreement has been, and the other Transaction Documents to which
the Company is a party on the Closing will be, duly executed and delivered by
the Company, and this Agreement is, and each of the other Transaction Documents
to which it is a party on the Closing will be, a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.


(b) Issuance of Securities. The Securities to be issued to the Subscriber
pursuant to this Agreement, when issued and delivered in accordance with the
terms of this Agreement, will be duly and validly issued and will be fully paid
and non-assessable. The Company has reserved from its duly authorized capital
stock the maximum number of shares of Common Stock, Series A Preferred stock and
Warrant Shares issuable pursuant to this Agreement and the Warrants.


(c) Authorization; Enforcement. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company, and the
consummation of the transactions contemplated hereby and thereby, will not (a)
constitute a violation (with or without the giving of notice or lapse of time,
or both) of any provision of any law or any judgment, decree, order, regulation
or rule of any court, agency or other governmental authority applicable to the
Company, (b) require any consent, approval or authorization of, or declaration,
filing or registration with, any person, (c) result in a default (with or
without the giving of notice or lapse of time, or both) under, acceleration or
termination of, or the creation in any party of the right to accelerate,
terminate, modify or cancel, any agreement, lease, note or other restriction,
encumbrance, obligation or liability to which the Company is a party or by which
it is bound or to which any assets of the Company are subject, (d) result in the
creation of any lien or encumbrance upon the assets of the Company, or upon any
Shares or other securities of the Company, (e) conflict with or result in a
breach of or constitute a default under any provision of those certain articles
of incorporation or those certain bylaws of the Company, or (f) invalidate or
adversely affect any permit, license, authorization or status used in the
conduct of the business of the Company.


(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person (as defined below) in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings required pursuant to Section 5(i) of this Agreement,
(ii) the filing with the United States Securities and Exchange Commission
(“Commission”) pursuant to the Registration Rights Agreement (as defined in
Section 6), and (iii) the filing of Form D with the Commission and such filings
as are required to be made under applicable state securities laws (collectively,
the “Required Approvals”).


 
 

--------------------------------------------------------------------------------

 
 
(e) SEC Filings. The Company is subject to, and in full compliance with, the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). The Company has made available to each
Subscriber through the EDGAR system true and complete copies of each of the
Company’s Quarterly Reports on Form 10-Q, Annual Reports on Form 10-K and
Current Reports on Form 8-K, in each case filed since December 16, 2010
(collectively, the “SEC Filings”), and all such SEC Filings are incorporated
herein by reference. The SEC Filings, when they were filed with the SEC (or, if
any amendment with respect to any such document was filed, when such amendment
was filed), complied in all material respects with the applicable requirements
of the Exchange Act and the rules and regulations thereunder and did not, as of
such date, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. All reports and statements required to be filed by the
Company under the Exchange Act have been filed, together with all exhibits
required to be filed therewith. The Company and each of its direct and indirect
subsidiaries, if any (collectively, the “Subsidiaries”), are engaged in all
material respects only in the business described in the SEC Filings, and the SEC
Filings contain a complete and accurate description in all material respects of
the business of the Company and the Subsidiaries.


(f) No Financial Advisor. The Company acknowledges and agrees that the
Subscriber is acting solely in the capacity of an arm’s length purchaser with
respect to the Securities and the transactions contemplated hereby. The Company
further acknowledges that the Subscriber is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by the
Subscriber or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to the
Subscriber’s purchase of the Units. The Company further represents to the
Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.


(g) Indemnification. The Company will indemnify and hold harmless the Subscriber
and, where applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all Loss arising out of or based upon any
representation or warranty of the Company contained herein or in any document
furnished by the Company to the Subscriber in connection herewith being untrue
in any material respect or any breach or failure by the Company to comply with
any covenant or agreement made by the Company to the Subscriber in connection
therewith; provided, however, that the Company’s liability shall not exceed the
Subscriber’s Aggregate Purchase Price tendered hereunder.


(h) Capitalization and Additional Issuances. The authorized and outstanding
capital stock of the Company on a fully diluted basis as of the date of this
Agreement and the Final Closing Date (not including the Securities) are set
forth in the SEC Filings. Except as set forth in the SEC Filings and as
described herein, there are no options, warrants, or rights to subscribe to,
securities, rights, understandings or obligations convertible into or
exchangeable for or giving any right to subscribe for any shares of capital
stock or other equity interest of the Company or any of the Subsidiaries. The
only officer, director, employee and consultant stock option or stock incentive
plan or similar plan currently in effect or contemplated by the Company is
described in the SEC Filings. There are no outstanding agreements or preemptive
or similar rights affecting the Company's Common Stock.


(i) Private Placements. Assuming the accuracy of the Subscriber’s
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Subscribers as contemplated hereby.


(j) Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Shares will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.



 
 

--------------------------------------------------------------------------------

 


 
(k) Litigation. Except as disclosed in the SEC Filings, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against the Company, or any of its
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”). Neither the Company nor any director or officer
thereof, is or has been the subject of any action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company Exchange Act or
the Securities Act.


5. OTHER AGREEMENTS OF THE PARTIES


    (a) Furnishing of Information. As long as any Subscriber owns Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act. As long as any
Subscriber owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Subscribers and
make publicly available in accordance with Rule 144(c) under the Securities Act
such information as is required for the Subscribers to sell the Securities under
Rule 144. The Company further covenants that it will take such further action as
any holder of Securities may reasonably request, all to the extent required from
time to time to enable such person to sell such Securities without registration
under the Securities Act within the limitation of the exemptions proved by Rule
144 under the Securities Act. As it pertains to the foregoing, the Company
agrees and covenants that it will accept opinions from counsel acceptable to the
Subscriber, in Subscriber’s sole discretion, that such Securities may be sold
without registration under the Securities Act.


    (b) Shareholder Rights Plan. No claim will be made or enforced by the
Company or, to the knowledge of the Company, any other person that any
Subscriber is an “Acquiring Person” under any shareholder rights plan or similar
plan or arrangement in effect or hereafter adopted by the Company, or that any
Subscriber could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Subscribers.


    (c) Securities Laws Disclosure; Publicity. The Company shall not publicly
disclose the name of any Subscriber, or include the name of any Subscriber in
any filing with the SEC or any regulatory agency, without the prior written
consent of such Subscriber, except (i) as required by federal securities law in
connection with the registration statement contemplated by the Registration
Rights Agreement and (ii) to the extent such disclosure is required by law.


    (d) Integration. The Company shall not, and shall use its best efforts to
ensure that no affiliate of the Company shall, after the date hereof, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security that would be integrated with the offer or sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
of the Securities to the Subscribers.


    (e) Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations in full
under the Transaction Documents. In the event that at any time the then
authorized shares of Common Stock are insufficient for the Company to satisfy
its obligations in full under the Transaction Documents, the Company shall
promptly take such actions as may be required to increase the number of
authorized shares, including without limitation promptly preparing and filing
any proxy or information statement with the SEC for purposes of a special
meeting to authorize the issuance of additions shares to Subscribers, which in
no event shall be filed more than ten (10) business days following the date on
which the Company becomes aware that it may have inadequate authorized capital.


 
 

--------------------------------------------------------------------------------

 


    (f) Use of Proceeds/Offering Costs. The Company has agreed to pay certain
costs and expenses in connection with this Offering, including Placement Agent
Fees. Pursuant to the terms of the Offering, the Company has agreed to pay: (i)
a flat Placement Agent fee of $200,0005, (ii) reimburse the Lead Investor due
diligence fees of $50,0006, and (iii) has agreed to pay its legal counsel,
Sichenzia Ross Friedman Ference LLP, $15,000. These fees will be paid at the
Initial Closing. The Company anticipates using the net proceeds from the
Offering, after subtracting applicable fees and expenses, for general working
capital and other purposes.


    (g) Quotation. As long as any Subscriber owns Securities, the Company shall
use its best efforts to maintain eligibility for the Company’s Common Stock on
the OTCBB, OTCQB or a national securities exchange.


    (h) DTC Eligibility. For as long as any Subscriber owns Securities, the
Company shall use its best efforts to maintain full eligibility of the Company’s
Common Stock for electronic clearance and settlement services through the
Depository Trust Company.


    (i) Securities Laws Disclosure; Publicity. The Company shall (a) by 9:30
a.m. (New York City time) on or prior to the fourth trading day immediately
following each respective Closing Date, issue a press release disclosing the
material terms of the transactions contemplated hereby, and (b) file a Current
Report on Form 8-K, including the Transaction Documents as exhibits thereto,
with the Commission within the time required by the Exchange Act. From and after
the issuance of such press release, the Company represents to the Subscribers
that it shall have publicly disclosed all material, non-public information
delivered to any of the Subscribers by the Company, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Subscriber, or include the
name of any Subscriber in any filing with the Commission or any regulatory
agency or trading market, without the prior written consent of such Subscriber,
except: (a) as required by federal securities law in connection with (i) any
registration statement contemplated by the Registration Rights Agreement and
(ii) the filing of final Transaction Documents with the Commission and (b) to
the extent such disclosure is required by law or trading market regulations.


6. REGISTRATION RIGHTS


The Company shall file a “resale” registration statement with the SEC covering
all shares of Common Stock included within the Units sold in the Offering and
underlying any Shares and the Warrants, so that such shares of Common Stock will
be registered under the Securities Act. The Company will maintain the
effectiveness of the “resale” registration statement from the effective date of
the registration statement until all Registrable Securities (as defined in the
Registration Rights Agreement) covered by such registration statement have been
sold, or may be sold without the requirement to be in compliance with Rule
144(c)(1) and otherwise without restriction or limitation pursuant to Rule 144.
The Company will use its reasonable best efforts to have such “resale”
registration statement filed within 60 days after the Initial Closing Date (the
“Filing Deadline”) and declared effective by the SEC as soon as possible and, in
any event, within 120 days after the Initial Closing Date (or the 135th calendar
day after the Initial Closing in the event that such Registration Statement is
subject to full review by the SEC) of the Offering (the “Effectiveness
Deadline”), unless extended by Subscriber Consent.
The description of registration rights is qualified in its entirety by reference
to the Registration Rights Agreement annexed hereto as Exhibit E.


5 The flat Placement Agent fee shall be paid at the election of the Company in
cash or paid $100,000 in cash and $100,000 through the issuance of 15,385 Units.


6 This fee may be paid in cash or Units at the election of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
7. CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION


The Company’s right to accept the subscription of the Subscriber is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription:


(a) this Agreement duly executed by the Subscriber and Company;


(b) payment of Subscriber’s Aggregate Purchase Price by wire transfer to the
Escrow Agent;


(c) Subscriber’s completed and executed Accredited Investor Certification as
contained herein;


(d) Subscriber’s completed and executed Rule 506 “Bad Actor” Questionnaire as
contained herein;


(e) the Registration Rights Agreement duly executed by the Subscriber and
Company;


(f) evidence of the filing and acceptance of the Certificate of Designation from
the Secretary of State of Nevada;


(g) As of the Closing, no legal action, suit or proceeding shall be pending that
seeks to restrain or prohibit the transactions contemplated by this Agreement;


(h) The representations and warranties of the Company and Subscriber contained
in this Agreement shall have been true and correct in all material respects on
the date of this Agreement and shall be true and correct as of the Closing as if
made on the Closing Date.


8. MISCELLANEOUS PROVISIONS



(a) All parties hereto have been represented by counsel, and no inference shall
be drawn in favor of or against any party by virtue of the fact that such
party’s counsel was or was not the principal draftsman of this Agreement.


(b) Each of the parties hereto shall be responsible to pay the costs and
expenses of its own legal counsel in connection with the preparation and review
of this Agreement and related documentation.


(c) Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.


(d) The representations, warranties and agreement of the Subscriber and the
Company made in this Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Securities.


(e) Any party may send any notice, request, demand, claim or other communication
hereunder to the Subscriber at the address set forth on the signature page of
this Agreement or to the Company at its primary office (including personal
delivery, expedited courier, messenger service, fax, ordinary mail or electronic
mail), but no such notice, request, demand, claim or other communication will be
deemed to have been duly given unless and until it actually is received by the
intended recipient. Any party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other parties written notice in the manner herein set forth.
(f) Except as otherwise provided herein, this Agreement shall be binding upon,
and inure to the be
nefit of, the parties to this Agreement and their heirs, executors,
administrators, successors, legal representatives and assigns. If the Subscriber
is more than one person or entity, the obligation of the Subscriber shall be
joint and several and the agreements, representations, warranties and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, each such person or entity and its heirs, executors, administrators,
successors, legal representatives and assigns. This Agreement sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.


 
 

--------------------------------------------------------------------------------

 
 
(g) This Agreement is not transferable or assignable by the Subscriber.


(h) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to conflicts of law
principles.


(i) The Company and the Subscriber hereby agree that any dispute that may arise
between them arising out of or in connection with this Agreement shall be
adjudicated before a court located in the City of New York, Borough of
Manhattan, and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of New York located in the City of New York,
Borough of Manhattan with respect to any action or legal proceeding commenced by
any party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement or any acts or omissions relating to the sale of
the securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, postage prepaid, in care of the address set forth herein or
such other address as either party shall furnish in writing to the other.


(j) WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.


(k) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.



[Signature Pages Follow]



 
 

--------------------------------------------------------------------------------

 
 


ALL SUBSCRIBERS MUST COMPLETE THIS PAGE


IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the ____ day
of _____, 2014.


   x $6.50 for each Unit =
Units subscribed for    Aggregate Purchase Price




The undersigned Subscriber hereby elects to purchase Units consisting of


[X] Series A Preferred Share(s)
[X] Warrant(s)


Manner in which Title is to be


 held (Please Check One):


1. ___ Individual 7. ___ Trust/Estate/Pension or Profit sharing Plan
Date Opened:______________
2. ___ Joint Tenants with Right of Survivorship 8. ___ As a Custodian for
________________________________
Under the Uniform Gift to Minors Act of the State of
________________________________
3. ___ Community Property 9. ___ Married with Separate Property
4. ___ Tenants in Common 10. ___ Keogh
5. ___ Corporation/Partnership/ Limited Liability Company 11. ___ Tenants by the
Entirety
6. ___ IRA




ALTERNATIVE DISTRIBUTION INFORMATION


To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.


Name of Firm (Bank, Brokerage, Custodian):
Account Name:
Account Number:
Representative Name:
Representative Phone Number:
Address:
City, State, Zip:
 


 
 

--------------------------------------------------------------------------------

 

 
IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 15.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 16.
EXECUTION BY NATURAL PERSONS


_____________________________________________________________________________
Exact Name in Which Title is to be Held
 
 
_________________________________
Name (Please Print)    _________________________________
Name of Additional Subscriber
 
_________________________________
Residence: Number and Street    _________________________________
Address of Additional Subscriber


 
_________________________________
City, State and Zip Code    _________________________________
City, State and Zip Code


 
_________________________________
Social Security Number    _________________________________
Social Security Number

 
_________________________________
Telephone Number    _________________________________
Telephone Number


_________________________________
Fax Number (if available)    ________________________________
Fax Number (if available)


_________________________________
E-Mail (if available)    ________________________________
E-Mail (if available)
 
 
__________________________________
(Signature)    ________________________________
(Signature of Additional Subscriber)


 
ACCEPTED this ___ day of _________ 2014, on behalf of the Company.
 
 
   By: _________________________________
Name:
Title:


[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]


 
 

--------------------------------------------------------------------------------

 




EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
(Corporation, Partnership, LLC, Trust, Etc.)


_____________________________________________________________________________
Name of Entity (Please Print)


Date of Incorporation or Organization:
 
State of Principal Office:
 
Federal Taxpayer Identification Number:
____________________________________________
Office Address
____________________________________________
City, State and Zip Code
____________________________________________
Telephone Number
____________________________________________
Fax Number (if available)
____________________________________________
E-Mail (if available)
   By: _________________________________
Name:
Title:
[seal]
Attest: _________________________________
(If Entity is a Corporation) _________________________________
_________________________________
Address


 
ACCEPTED this ____ day of __________ 2014, on behalf of the Company.




 
   By: _________________________________
Name:
Title:


[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]


 
 

--------------------------------------------------------------------------------

 

 
INVESTOR QUESTIONNAIRE
MARATHON PATENT GROUP, INC.
(THE “COMPANY”)
ACCREDITED INVESTOR CERTIFICATION


For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):


Initial _____ I have an individual net worth, or joint net worth with my spouse,
as of the date hereof (excluding, for the purpose of net worth calculation, the
value of such person’s or persons’ primary residence, after deducting any
mortgage securing such primary residence) in excess of $1 million.

 
Initial _____ I have had an annual gross income for the past two years of at
least $200,000 (or $300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.
 
Initial _____ I am a director or executive officer of the Company.
 
For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):
 
Initial _____ The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above.
 
Initial _____ The investor certifies that it is a partnership, corporation,
limited liability company or any organization described in Section 501(c)(3) of
the Internal Revenue Code, Nevada or similar business trust that has total
assets of at least $5 million and was not formed for the purpose of investing
the Company.
 
Initial _____ The investor certifies that it is an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, whose
investment decision is made by a plan fiduciary (as defined in ERISA §3(21))
that is a bank, savings and loan association, insurance company or registered
investment adviser.
 
Initial _____ The investor certifies that it is an employee benefit plan whose
total assets exceed $5,000,000 as of the date of this Agreement.
 
Initial _____ The undersigned certifies that it is a self-directed employee
benefit plan whose investment decisions are made solely by persons who meet
either of the criteria for Individual Investors.

 
 
 

--------------------------------------------------------------------------------

 
Initial _____ The investor certifies that it is a U.S. bank, U.S. savings and
loan association or other similar U.S. institution acting in its individual or
fiduciary capacity.


Initial _____ The undersigned certifies that it is a broker-dealer registered
pursuant to §15 of the Securities Exchange Act of 1934.
 
Initial _____ The investor certifies that it is an organization described in
§501(c)(3) of the Internal Revenue Code with total assets exceeding $5,000,000
and not formed for the specific purpose of investing in the Company.
 
Initial _____ The investor certifies that it is a trust with total assets of at
least $5,000,000, not formed for the specific purpose of investing in the
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment.

 
Initial _____ The investor certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of $5,000,000.
 
Initial _____ The investor certifies that it is an insurance company as defined
in §2(13) of the Securities Act, or a registered investment company.
 
Initial _____ An investment company registered under the Investment Company Act
of 1940 or a business development company as defined in Section 2(a)(48) of that
Act.
 
Initial _____ A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.
 
Initial _____ A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.
 
Date:


 
 

--------------------------------------------------------------------------------

 
 
Rule 506 “Bad Actor” Questionnaire


Date: _________________________________


Name: _________________________________


This Questionnaire is being furnished to you to obtain information in connection
with an offering (the “Offering”) of securities by Marathon Patent Group, Inc.
(the “Issuer”) under Rule 506 of the Securities Act of 1933 (the “Securities
Act”). As used in this Questionnaire, “you” also refers to any entity on whose
behalf you are responding.


Important Note: If your answer to a question is “Yes,” please provide details in
the explanation. Please briefly describe the facts concerning any “Yes” answer
below, including the date of the event in question. If you have copies of any
relevant filings, orders or other documents attach them.


Unless otherwise stated, your answers should be given as of the date you sign
the Questionnaire. Please note that certain questions are necessarily broad in
scope, so if you have doubts regarding whether something should be included in
your response please err on the side of over-inclusion. The Issuer may have
additional follow-up questions for you in connection with the Offering.


Once you have completed the Questionnaire, please sign it to indicate: (i) your
consent for the Issuer to rely upon the information provided in this
Questionnaire; (ii) your acknowledgement that in order for the Issuer to be able
to rely on the Rule 506 private placement exemption, the Issuer may disclose to
investors the information provided in this questionnaire, and your consent to
such disclosure; (iii) your agreement to promptly notify the Issuer of any
changes in information provided in the Questionnaire occurring after the date
you sign the Questionnaire; and (iv) your confirmation that the information
contained in the Questionnaire is true and correct, to the best of your
knowledge and belief after a reasonable investigation, as of the date you sign
the Questionnaire.


THE EXISTENCE AND CONTENTS OF THE QUESTIONNAIRE, AS WELL AS YOUR ANSWERS AND ALL
NOTES AND DRAFTS PREPARED BY YOU, ARE CONSIDERED EXTREMELY CONFIDENTIAL AND
PROPRIETARY BY THE ISSUER AND WILL BE TREATED ACCORDINGLY.


This Questionnaire must be completed by the following persons:


   The Issuer;
 
   Any predecessor of the Issuer;


   Any affiliated7 issuer;
 
   Any director, executive officer,8 other officer9 participating in the
offering, general partner or managing member of the Issuer;



7 An “affiliate” of, or person “affiliated” with, a specified person means a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the person specified.

 
 

--------------------------------------------------------------------------------

 
 
   Any beneficial owner of 20% or more of the Issuer’s outstanding voting equity
securities, calculated on the basis of voting power;
 
   Any promoter10 connected with the Issuer in any capacity;



   Any investment manager of an issuer that is a pooled investment fund; any
general partner or managing member of any such investment manager; and any
director, executive officer, or any other officer participating in the Offering,
of any such investment manager or general partner or managing member of such
investment manager;
 
   Any person that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with such sale of
securities (a “compensated solicitor”); any general partner or managing member
of any such compensated solicitor; and any director, executive officer, or any
other officer participating in the Offering, of any such compensated solicitor
or general partner or managing member of such compensated solicitor.
 
(8) The term executive officer includes an issuer’s president, any vice
president in charge of a principal business unit, division or function (such as
sales, administration or finance), any other officer who performs a policy
making function, and any other person who performs similar policy making
functions for the issuer, including executive officers of a subsidiary of the
issuer if such executive officers perform policy making functions for the
issuer.


(9) The term officer means a president, vice president, secretary, treasurer or
principal financial officer, comptroller or principal accounting officer, and
any person routinely performing corresponding functions with respect to any
organization.


(10) The term promoter includes:


   (i) any person who, acting alone or in conjunction with one or more other
persons, directly or indirectly takes initiative in founding and organizing the
business or enterprise of an issuer; or
   (ii) any person who, in connection with the founding and organizing of the
business or enterprise of an issuer, directly or indirectly receives in
consideration of services or property, or both services and property, 10 percent
or more of any class of securities of the issuer or 10 percent or more of the
proceeds from the sale of any class of such securities. However, a person who
receives such securities or proceeds either solely as underwriting commissions
or solely in consideration of property shall not be deemed a promoter within the
meaning of this paragraph if such person does not otherwise take part in
founding and organizing the enterprise.



All persons coming within the definition of promoter in paragraph (i) of this
definition may be referred to as founders or organizers or by another term
provided that such term is reasonably descriptive of those persons' activities
with respect to the issuer.



 
 

--------------------------------------------------------------------------------

 

 
Name, Address, Telephone Number and E-mail Address


Your full name:


Please provide all previous, assumed or fictitious names or aliases:


Business Address: Home Address:
 
Business Telephone: ( ) Home Telephone: ( )
E-Mail Address:
   Have you been convicted, within the past ten years (or five years, in the
case of the Issuer, its predecessors and affiliated issuers), of any felony or
misdemeanor:
 
   in connection with the purchase or sale of any security;
   involving the making of any false filing with the Securities and Exchange
Commission (the “SEC”); or
   arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment advisor or paid solicitor of purchasers
of securities?
 
Yes. If yes, please explain:
___________________________________________________________
No.


   Are you subject to any order, judgment or decree of any court of competent
jurisdiction, entered within the past five years, that, currently restrains or
enjoins you from engaging or continuing to engage in any conduct or practice:
 
    in connection with the purchase or sale of any security;


   involving the making of any false filing with the SEC; or
 
   arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities?

 
Yes. If yes, please explain:
___________________________________________________________
No.


 
 

--------------------------------------------------------------------------------

 




   Are you subject to a final order11 of a state securities commission (or an
agency or officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the U.S. Commodity Futures
Trading Commission; or the National Credit Union Administration that:
 
   currently bars you from:


   association with an entity regulated by such commission, authority, agency or
officer;
   engaging in the business of securities, insurance or banking; or


   engaging in savings association or credit union activities; or
   was entered within the last ten years based on a violation of any law or
regulation that prohibits fraudulent, manipulative, or deceptive conduct ?


Yes. If yes, please explain:
___________________________________________________________
No.


   Are you subject to an order of the SEC entered pursuant to Section 15(b) or
15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or Section
203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers Act”)
that currently:
 
 
   suspends or revokes your registration as a broker, dealer, municipal
securities dealer or investment adviser;



   places limitations on your activities, functions or operations;
   bars you from being associated with any entity or from participating in the
offering of any penny stock?


Yes. If yes, please explain:
___________________________________________________________
No.


   Are you subject to any order of the SEC, entered within the past five years,
that currently orders you to cease and desist from committing or causing a
violation or future violation of:
 
   any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, Section 15(c)(1) of the
Exchange Act and Section 206(1) of the Advisers Act or any other rule or
regulation thereunder; or


   Section 5 of the Securities Act.


11 A “final order” is a written directive or declaratory statement issued by a
federal or state agency described in Rule 506(d)(1)(iii) under the Securities
Act of 1933 under applicable statutory authority that provides for notice and an
opportunity for a hearing, which constitutes a final disposition or action by
that federal or state agency.
 


 
 

--------------------------------------------------------------------------------

 

 
Yes. If yes, please explain:
___________________________________________________________
No.


   Have you been suspended or expelled from membership in, or suspended or
barred from association with a member of, a registered national securities
exchange or a registered national or affiliated securities association (such as
FINRA) for any act or omission to act constituting conduct inconsistent with
just and equitable principles of trade?


Yes. If yes, please explain:
___________________________________________________________
No.


   Have you filed (as a registrant or issuer), or were you ever an underwriter
or named as an underwriter in any registration statement or Regulation A
offering statement filed with the SEC that, within the past five years, was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is currently the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued?
 
Yes. If yes, please explain:
___________________________________________________________
No.


   Are you subject to a United States Postal Service false representation order
entered within the past five years, or are you currently subject to a temporary
restraining order or preliminary injunction with respect to conduct alleged by
the United States Postal Service to constitute a scheme or device for obtaining
money or property through the mail by means of false representations?
 


Yes. If yes, please explain:
___________________________________________________________
No.

